DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Preliminary Amendment submitted on 9-09-2019. As directed, claims 7, 13, 18, and 20 have been amended, claim 6 has been canceled, and no claims have been added. Thus, claims 1-5, and 7-21 are pending in the current application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Hyman on 4-4-2022.
The application has been amended as follows: 
(Currently Amended) A training apparatus comprising: 
a top structure; 
a bottom structure; 
and a traction structure disposed between the top structure and the bottom structure,
wherein the traction structure is configured to be retractable along an axial direction of the top structure or the bottom structure to achieve relative movement between the top structure and the bottom structure; 
the traction structure further comprises:
a plurality of traction sub-structures, each of the plurality of traction sub-structures configured to be independently retractable along the axial direction and each traction sub-structure comprising an inflatable stacked structure, each of the inflatable stacked structures is stacked along a direction extending from the bottom structure to the top structure, 
and the inflatable stacked structure is configured to be a flat shape in an uninflated state and a stretched shape in an inflated state to achieve the relative movement between the top structure and the bottom structure by inflation and deflation; 
wherein each of the inflatable stacked structures further comprises:
a top rubber tube, a bottom rubber tube, and a plurality of rubber tubes between the top rubber tube and the bottom rubber tube, wherein the top rubber tube and the bottom rubber tube each respectively have one opening, and the plurality of rubber tubes between the top rubber tube and the bottom rubber tube each have an upper opening and a lower opening, and adjacent rubber tubes communicate through adjacent openings;
the training apparatus further comprising:
a top bracket disposed between the top structure and the traction structure, a bottom bracket disposed between the bottom structure and the traction structure, wherein each of the top bracket and the bottom bracket comprise an annular structure, and the plurality of traction sub-structures are disposed on the bottom bracket to be connected to the top bracket, and the plurality of traction sub-structures are sequentially spaced along the annular structure;
wherein each of the top rubber tube and the bottom rubber tube is provided with two stuck slots located on either side of the opening and extending along a direction of the opening; 
a side of the top bracket closer to the top rubber tube is provided with a first stuck slot that is matched with the two stuck slots of the top rubber tube; 
a side of the bottom bracket closer to the bottom rubber tube is provided with a second stuck slot that is matched with the two stuck slots of the bottom rubber tube;  
a side of the top bracket away from the top rubber tube is provided with a first groove configured to receive the top structure; 
and a side of the bottom bracket away from the bottom rubber tube is provided with a second groove configured to receive the bottom structure.

(Cancelled)

(Cancelled)


(Cancelled)

(Cancelled)


(Cancelled)

(Cancelled)


(Cancelled)

(Cancelled)


(Cancelled)

(Currently Amended) The training apparatus according to claim 1

(Currently Amended) The training apparatus of claim 1 inflatable stacked structures; a plurality of pairs of switching valves configured to respectively control inflation and deflation of each of the inflatable stacked structures, each pair of switching valves comprising an inflation valve and a deflation valve; and a control mechanism configured to control the inflation mechanism and the plurality of pairs of switching valves.  

(Currently Amended) The training apparatus according to claim 1 one or more air pumps to store the source gas; an intake valve connected to an outlet end of the air sack, and wherein the control mechanism is configured to control 

(Currently Amended) The training apparatus according to claim 13, wherein the inflation mechanism further comprises: a first air pressure sensor connected between the one or more air pumps and the air sack, the first air pressure sensor being configured to sense an internal pressure of the air sack, wherein the control mechanism is configured to: compare the pressure sensed by the first air pressure sensor with a preset upper threshold and a preset lower thresholdone or more air pumps in response to the sensed pressure being greater than the preset upper threshold, and turn on the one or more air pumps in response to the sensed pressure being less than the preset lower threshold.  

(Currently Amended) The training apparatus according to claim 14, wherein each of the plurality of pairs of switching valves further comprises: a second air pressure sensor disposed at an outlet end of the inflation valve, the second air pressure sensor being configured to sense an air pressure in each of the inflatable stacked structures, wherein the control mechanism is configured to turn on and turn off the inflation valve and/or the deflation valve according to the air pressure sensed by the second air pressure sensor.  

(Currently Amended) The training apparatus according to claim 15, wherein the inflation mechanism further comprises: afilter, a regulator, and a lubricator (F.R.L) connected between the intake valve and the pair of switching valves.  

Allowable Subject Matter
Claims 1, and 11-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Xiao (CN 207202980) discloses certain aspects of now amended claim 1 including a training apparatus (“neck traction device” abstract, line 1; Fig. 1) comprising: a top structure (1) (page 3: “an upper frame 1”; Fig. 1), a bottom structure (2) (page 3: “a lower frame 2”; Fig. 1), and a traction structure (air chambers 3 and air inlets) disposed between the top structure (1) and the bottom structure (2) (page 3: “three air chamber 3 and an air inlet device”; Fig. 1 shows that the air chambers 3 are oriented between the top and bottom structures), and wherein the traction structure (3) is configured to be retractable along an axial direction of the top structure (1) to achieve relative movement between the top structure (1) and the bottom structure (2) (page 3: “the upper frame 1 and the lower frame 2 are sequentially arrayed from top to bottom, an air bag 3 is set on the upper frame 1 and the lower frame 2” and “bag 3 is accordion bag 3, air bag is 5 cm minimum length 3 retracted, maximum length of elongation is 15 cm”), wherein the traction structure (air chambers 3 and air inlets) comprises a plurality of traction sub-structures (3) (page 3: “three air chamber 3”; Fig. 1), each of the plurality of traction sub-structures (3) is configured to be independently retractable along the axial direction (see first full paragraph, lines 1-10 on page 4, each airbag 3 is provided with an independent valve and can be individually powered into an open or closed state), further comprising: a top bracket disposed between the top structure (1) and the traction structure (air chamber 3 and air inlet) (see annotated Fig. 2 below), and a bottom bracket disposed between the bottom structure (2) and the traction structure (air chamber 3 and air inlet) (see annotated Fig. 3 below), wherein each of the plurality of traction sub-structures (3) comprises an inflatable stacked structure, each stack of the stacked structure is stacked along a direction from the bottom structure to the top structure, and the stacked structure is configured to be a flat shape in an uninflated state and a stretched shape in an inflated state, and achieve the relative movement between the top structure and the bottom structure by inflation and deflation (page 3: “the upper frame 1 and the lower frame 2 are sequentially arrayed from top to bottom, an air bag 3 is set on the upper frame 1 and the lower frame 2” and “bag 3 is accordion bag 3, air bag is 5 cm minimum length 3 retracted, maximum length of elongation is 15 cm”; Fig. 3), wherein in the stacked structure, a top tube and a bottom tube respectively have one opening, and the tubes between the top tube and the bottom tube each have both an upper opening and a lower opening, and adjacent tubes communicate through adjacent openings (page 3: “the upper frame 1 and the lower frame 2 are sequentially arrayed from top to bottom, an air bag 3 is set on the upper frame 1 and the lower frame 2” and “bag 3 is accordion bag 3, air bag is 5 cm minimum length 3 retracted, maximum length of elongation is 15 cm”; Fig. 3).

    PNG
    media_image1.png
    441
    535
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    511
    media_image2.png
    Greyscale

	Further, Zhang (CN 200970291) teaches a neck traction device including inflatable structures (abstract, lines 1-5), with a top bracket disposed between the top structure and the traction structure, and a bottom bracket disposed between the bottom structure and the traction structure and wherein a side of each of the top tube and the bottom tube closer to an adjacent tube is provided with two stuck slots located on both sides of the opening and extending along a direction of the opening, a side of the top bracket closer to the tube is provided with a first stuck slot that is matched with the stuck slot of the top tube; and a side of the bottom bracket closer to the tube is provided with a second stuck slot that is matched with the stuck slot of the bottom rubber tube (see annotated Fig. 3 below).

    PNG
    media_image3.png
    506
    703
    media_image3.png
    Greyscale

	However, neither Xiao or Zhang render obvious the inclusion of a second groove configured to receive the bottom structure at a side of the bottom bracket away from the rubber tube as required by amended claim 1, because the bottom stuck slot of Zhang cannot be relied on for both the stuck slot and separate bottom groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785